     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERNEST LEE COX,                                    No. 2:19-cv-01637 JAM DB
12                        Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    SCOTT KERNAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, with a civil rights

18   complaint under 42 U.S.C. § 1983. The action proceeds on plaintiff’s second amended

19   complaint, as screened by the court. (ECF No. 11.) Plaintiff claims his due process rights were

20   violated as defendant was not an impartial hearing officer during a 2014 rules violation hearing.

21           Before the court is defendant’s motion to dismiss. (ECF No. 21.) For the foregoing

22   reasons, the court will recommend that defendant’s motion to dismiss be granted and plaintiff’s

23   second amended complaint be dismissed without leave to amend.

24                                            BACKGROUND

25      I.         Procedural Background

26           Plaintiff filed this action pursuant to 42 U.S.C § 1983 on August 22, 2019. (ECF No. 1.)

27   Plaintiff filed an amended complaint on December 30, 2019. (ECF No. 8.) A second amended

28   complaint (“SAC”) was filed on May 1, 2020. (ECF No. 11.) The court screened the SAC,
                                                         1
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 2 of 16


 1   determined it stated a cognizable claim against defendant Correctional Lieutenant M. Allen, and
 2   ordered service appropriate on defendant Allen. (ECF No. 13.) On November 30, 2020,
 3   defendant filed the motion to dismiss presently before the court. (ECF No. 21.) Plaintiff filed an
 4   opposition to the motion to dismiss (ECF No. 24) and defendant filed a reply to plaintiff’s
 5   opposition (ECF No. 28).
 6      II.      Factual Allegations
 7            Plaintiff is a state prison inmate currently housed at Mule Creek State Prison (“MCSP”).
 8   (ECF No. 11 at 1.) At all relevant times, plaintiff was an inmate at MCSP. (Id. at 2.)
 9            In his SAC, plaintiff alleges the following: Correctional Officer Grimes and plaintiff
10   frequently spoke and plaintiff believed Grimes “was interested in him.” (ECF No. 11 at 2-3.)
11   While plaintiff was speaking with Grimes, defendant approached them and stated, “it’s too late, I
12   saw to [sic] much already.” (Id.) When plaintiff next spoke with Grimes, she informed plaintiff
13   that she had been warned against having conversations with inmates at the command station. (Id.
14   at 3.) Grimes also told plaintiff that “writing is good therapy” which plaintiff believed meant
15   “Grimes wanted [plaintiff] to reduce their conversations to writing.” (Id.)
16            Plaintiff wrote Grimes a letter, who then read it, while reassuring plaintiff not to worry
17   about getting in trouble. (Id.) Subsequently, Grimes gave the letter to her supervisors: defendant
18   Allen and Captain Olivas. (Id. at 4.) Plaintiff and Grimes were questioned by defendant due to
19   concern from Olivas and Warden Lizarraga that plaintiff was trying to establish a relationship
20   with Grimes. (Id.) Plaintiff was then fired from his job, moved to a new building at MCSP, and
21   ordered not to speak or look at Grimes. (Id.)
22            Plaintiff later received a rules violation report (“RVR”) for “unlawful influence” and a
23   hearing was held regarding the RVR on April 19, 2014. (Id. at 6.) Defendant was assigned as the
24   hearing officer by Captain Olivas and Warden Lizarraga despite defendant having previously
25   questioned Grimes and the plaintiff. (Id.) During the hearing, defendant denied plaintiff’s
26   requests to question Grimes and other inmates about whether Grimes had requested the letter and
27   been flirtatious with other inmates. (Id. at 6-7.) Defendant told plaintiff the only question that
28   mattered was whether plaintiff had given Grimes the letter. (Id. at 7-8.) Plaintiff admitted he had
                                                     2
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 3 of 16


 1   but explained that Grimes had given him permission to give her the letter. (Id. at 8.) Defendant
 2   told plaintiff he would dismiss the RVR but Olivas and Lizarraga were watching the hearing and
 3   had ordered defendant to find plaintiff guilty. (Id. at 7-8.) Plaintiff was found guilty, assessed a
 4   thirty-day behavioral credit penalty, and confined to quarters for ten days. (Id.)
 5          Plaintiff claims that his due process rights were violated as defendant was not an impartial
 6   trier of fact during the RVR hearing conducted on April 19, 2014. (Id. at 9.)
 7                              STANDARD FOR MOTION TO DISMISS
 8          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for motions to dismiss for
 9   “failure to state a claim upon which relief can be granted.” “To survive a motion to dismiss, a
10   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
11   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.
12   Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads
13   factual content that allows the court to draw the reasonable inference that the defendant is liable
14   for the misconduct alleged.” Id. The court must accept as true the allegations of the complaint,
15   Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S. 738, 740 (1976), and construe the pleading
16   in the light most favorable to plaintiff, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se
17   complaint must contain more than “naked assertion[s],” “labels and conclusions,” or “a formulaic
18   recitation of the elements of a cause of action, supported by mere conclusory statements.” Iqbal,
19   556 U.S. at 678.
20          A motion to dismiss for failure to state a claim should not be granted unless it appears
21   beyond doubt that the plaintiff can prove no set of facts in support of his claims which would
22   entitle him to relief. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984) (citing Conley v.
23   Gibson, 355 U.S. 41, 45-46 (1957)). Pro se pleadings are held to a less stringent standard than
24   those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curium). The court
25   must give a pro se litigant leave to amend his complaint “unless it determines that the pleading
26   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122,
27   1127 (9th Cir. 2000) (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)). However,
28   the court’s liberal interpretation of a pro se complaint may not supply essential elements of the
                                                         3
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 4 of 16


 1   claim that were not pled. Ivey v. Bd. Of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.
 2   1982). In ruling on a motion to dismiss pursuant to Rule 12(b)(6), the court “may ‘generally
 3   consider only allegations contained in the pleadings, exhibits attached to the complaint, and
 4   matters properly subject to judicial notice.’” Outdoor Media Grp., Inc. v. City of Beaumont, 506
 5   F.3d 895, 899 (9th Cir. 2007) (citing Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007)).
 6                                                  DISCUSSION
 7               Defendant moves to dismiss this action on four separate ground s: (1) the claims are barred
 8   by claim preclusion; (2) the claims are barred by the statute of limitations; (3) the SAC fails to
 9   allege a Fourteenth Amendment due process violation; and (4) the claims are barred by the
10   Eleventh Amendment. (See ECF No. 21-1 at 12-23.) Each of the grounds in the motion to
11   dismiss, as well as plaintiff’s opposition to them and defendant’s replies, will be analyzed in turn.
12          I.      Claim Preclusion
13               A. Arguments in Defendant’s Motion to Dismiss and Reply
14               Defendant asserts that plaintiff’s claims in the present action are subject to claim
15   preclusion as a result of plaintiff’s previous habeas petitions filed with the Superior Court of
16   Amador County, the California Court of Appeal, and the California Supreme Court. (ECF No.
17   21-1 at 14.) Defendant argues that privity exists between defendant and the habeas petition
18   respondents and that plaintiff raised the “same alleged due process violations of Defendant Allen”
19   in the habeas petition. (ECF No. 28 at 3.) Defendant also claims that the case was decided on the
20   merits as there was a “reasoned denial” by the superior court. (Id. at 3.)
21               B. Plaintiff’s Opposition
22               Plaintiff opposes on the basis that defendant was not in privity with the respondents
23   named in the state habeas petitions. (ECF No. 24 at 8.) Plaintiff claims that defendant is not in
24   privity with the respondents of his habeas petitions because “[defendant Allen’s] liability is
25   different from any of the state habeas respondents.” (Id. at 9.) Plaintiff also argues that, even if
26   the defendant is found to be in privity with the habeas respondents, claim preclusion should not
27   apply as the state habeas petition was not decided on the merits. (Id. at 9.) Specifically, plaintiff
28   ////
                                                            4
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 5 of 16


 1   asserts that claim preclusion does not apply because the state courts were unable to award
 2   damages and there was no “adversarial testing of the writ.” (Id. at 9-10.)
 3          C. Legal Standard
 4          The doctrine of res judicata, or claim preclusion, "bars repetitious suits involving the same
 5   cause of action once a court of competent jurisdiction has entered a final judgment on the merits."
 6   United Staes v. Tohono O'Odham Nation, 563 U.S. 307, 315, 131 S. Ct. 1723, 179 L. Ed. 2d 723
 7   (2011) (citation and internal quotation marks omitted). Under the Full Faith and Credit Statute,
 8   28 U.S.C. § 1738, a federal court must accord a state judgment the same preclusive effect as
 9   would be given that judgment under the law of the state in which the judgment was entered. See
10   Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 83, 104 S. Ct. 892, 79 L. Ed. 2d 56
11   (1984) (state court final judgments are entitled to claim preclusion in federal § 1983 actions);
12   accord, Allen v. McCurry, 449 U.S. 90, 103-04, 101 S. Ct. 411, 66 L. Ed. 2d 308 (1980) (state
13   court final judgments are entitled to issue preclusion in federal § 1983 actions); Clark v. Yosemite
14   Comm. College Dist., 785 F.2d 781, 788 n.9 (9th Cir. 1986) (collecting cases).
15          In determining whether a state court decision is preclusive, federal courts are required to
16   refer to the preclusion rules of the relevant state. Miofsky v. Superior Court of California, 703
17   F.2d 332, 336 (9th Cir. 1983). In Furnace v. Giurbino the Ninth Circuit found that, under
18   California claim preclusion case law, a petition for writ of habeas corpus filed in California court
19   can have a preclusive effect on a subsequent § 1983 action “if the second suit involves: (1) the
20   same cause of action (2) between the same parties or parties in privity with them (3) after a final
21   judgment on the merits in the first suit.” Furnace v. Giurbino, 838 F.3d 1019, 1023 (9th Cir.
22   2016) (quoting DKN Holdings LLC v. Faerber, 61 Cal. 4th 813, 818 (Cal. 2015)) (analyzing
23   California law to determine what is necessary to establish a preclusive effect). California law
24   determines whether each of these requirements is been met. See Furnace, 838 F.3d at 1024-28.
25              1. Same Cause of Action
26          California law dictates that the contours of a cause of action are determined by applying
27   the primary rights doctrine. Under this doctrine, a cause of action is defined as: "(1) a primary
28   right possessed by the plaintiff, (2) a corresponding primary duty devolving upon the defendant,
                                                        5
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 6 of 16


 1   and (3) a harm done by the defendant which consists in a breach of such primary right and duty."
 2   Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (citations and internal quotation marks
 3   omitted). "Under California law, the claim arises from the harm suffered, as opposed to the
 4   particular theory of the litigant. Even when multiple legal theories for recovery exist, one injury
 5   gives rise to only one claim for relief." Eichman v. Fotomat Corp., 759 F.2d 1434, 1438 (9th Cir.
 6   1985) (citing Slater v. Blackwood, 15 Cal. 3d 791, 794-95 (Cal. 1975)).
 7              2. Between the Same Parties or Parties in Privity with Them
 8          "California claim preclusion law . . . prevents litigation 'between the same parties or
 9   parties in privity with them.'" Furnace, 838 F.3d at 1028 (quoting DKN Holdings LLC v.
10   Faerber, 61 Cal. 4th 813, 824, 189 Cal. Rptr. 3d 809, 352 P.3d 378 (2015)). Privity exists where
11   a party is “so identified in interest with another that he represents the same legal right.” Lerner v.
12   Los Angeles City Bd. of Ed., 59 Cal. 2d 382, 398 (1963) (quoting Zaragosa v. Craven, 33 Cal. 2d
13   315, 318 (1949)); See Trujillo v. Santa Clara County, 775 F.2d 1359, 1367 (9th Cir. 1985). When
14   parties are agents of the same government, they are in privity. Lerner v. Los Angeles City Bd. of
15   Ed., 59 Cal. 2d 382, 398 (Cal. 1963) (“agents of the same government are in privity with each
16   other”); See Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381, 402-03 (1940) (“There is
17   privity between officers of the same government so that a judgment in a suit between a party and
18   a representative of the United States is res judicata in relitigation of the same issue between that
19   party and another officer of the government.”).
20              3. Final Judgment on the Merits
21          Claim preclusion only applies when there has been a final judgment on the merits of the
22   claim. Furnace, 838 F.3d at 1023. "A judgment is on the merits for purposes of res judicata if the
23   substance of the claim is tried and determined." Johnson v. City of Loma Linda, 24 Cal. 4th 61,
24   77, 99 Cal. Rptr. 2d 316, 5 P.3d 874 (2000) (citation and internal quotation marks omitted). "'A
25   prior judgment operates as a bar against a second action upon the same cause, but in a later action
26   upon a different claim or cause of action, it operates as an estoppel or conclusive adjudication as
27   to such issues in the second action as were actually litigated and determined in the first action.'"
28   Taylor v. Hawkinson, 47 Cal. 2d 893, 895-96, 306 P.2d 797 (1957) (quoting Sutphin v. Speik, 15
                                                    6
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 7 of 16


 1   Cal. 2d 195, 202, 99 P.2d 652 (1940)). Under California’s claim preclusion doctrine, a state
 2   court’s “reasoned denial” of a habeas petition has a preclusive effect on the claims raised in the
 3   petition. Gonzalez v. California Department of Corrections, 739 F.3d 1226, 1231 (9th Cir. 2014).
 4   A subsequent, unexplained denial by an appellate court is also a reasoned denial as it rests on the
 5   same grounds as the lower court’s denial. Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991).
 6          D. Analysis
 7          The requirements under California law for claim preclusion to apply, as established in
 8   Furnace, 838 F.3d at 1023, are satisfied in the present case.
 9              1. Same Cause of Action
10          In the instant § 1983 action and each of his prior state habeas petitions1 , plaintiff raised the
11   same claim that he was denied an impartial hearing officer during his RVR hearing in violation of
12   his due process rights. (ECF No. 22 at 9-10; ECF No. 21-2 at 31, 126, 230.) California’s primary
13   rights doctrine defines a cause of action as: "(1) a primary right possessed by the plaintiff, (2) a
14   corresponding primary duty devolving upon the defendant, and (3) a harm done by the defendant
15   which consists in a breach of such primary right and duty." Brodheim, 584 F.3d at 1268.
16          In the present action and prior habeas petitions, plaintiff claimed that he possessed a due
17   process right to an impartial trier of fact, that defendant had a duty to act as an impartial hearing
18   officer, and that he was harmed when defendant breached his duty and plaintiff’s corresponding
19   right. (ECF No. 11 at 9-10; ECF No. 21-2 at 31, 126, 230.) Thus, under California law, the
20   present action and prior state habeas consist of the same cause of action as they arise from the
21   same harm. Brodheim, 584 F.3d at 1268; Eichman, 759 F.2d at 1438. Plaintiff also does not
22   1 Defendant requests that the court take judicial notice of the three habeas petitions filed by the
23   plaintiff. (ECF No. 21-1 at 1.) The court may take judicial notice of state and federal court
     records. See Fed. R. Evid. 201 (court may take judicial notice of facts that are capable of
24   accurate determination by sources whose accuracy cannot reasonably be questioned); Harris v.
     County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (a court may take judicial notice of
25   undisputed matters of public record including documents on file in federal or state courts).
26   Accordingly, the request to take judicial notice of the habeas petitions will be granted. On its
     own motion, the court also takes judicial notice of the civil rights case filed by plaintiff in the
27   Superior Court of Amador County. This case is accessible under case number 15-CVC-09354.
     Case records from the Superior Court of Amador County can be found at
28   https://eservices.amadorcourt.org/eservices/.
                                                        7
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 8 of 16


 1   appear to dispute that he previously raised the same cause of action. (See ECF No. 24.) As the
 2   cause of action in the present case was previously raised in these state habeas petitions, the first
 3   requirement for claim preclusion is satisfied. Furnace, 838 F.3d at 1023.
 4              2. Privity
 5          The parties in the present petition are in privity with the parties in plaintiff’s three state
 6   habeas petitions. The habeas petitions addressed the same issues raised here and the defendant in
 7   this action is “closely aligned in interest” with the respondents in the previous state petitions.
 8   Nordhorn, 9 F.3d at 1405. Both the defendants and the prior respondents are employees of the
 9   California Department of Corrections and Rehabilitation. As such, there exists privity between
10   them as agents of a government addressing the same issue. See Lerner, 59 Cal. 2d at 398.
11   Similarly, the Ninth Circuit in Furnace found that a prison official named as a defendant in a §
12   1983 action was in privity with agents of the same government named in a previous habeas
13   petition despite the prison official not being named in the previous habeas petition. Furnace, 838
14   F.3d at 1028. As privity exists between the defendant and respondents in this case and plaintiff is
15   a party in both actions, the second requirement for claim preclusion is satisfied. Id. at 1023.
16              3. Final Judgment on the Merits
17          Finally, the cause of action raised by the plaintiff in the present case was adjudicated on
18   the merits in the prior habeas petition. In Gonzalez, the Ninth Circuit found that the state court’s
19   denial of a habeas petition on the grounds that there was “‘some evidence’ that [the petitioner]
20   was a gang associate” was a reasoned denial for purposes of claim preclusion. 739 F.3d at 1234.
21          Here, the superior court “read and considered” plaintiff’s petition and entered a judgment.
22   (ECF No. 21-2 at 104.) Just as in Gonzalez, the superior court applied a “some evidence”
23   standard and ultimately found that there was “some basis in fact” for the RVR hearing decision.
24   Gonzalez, 739 F.3d at 1231. Thus, the superior court issued a reasoned denial of the plaintiff’s
25   petition. See Claiborne v. Zhang, 2015 WL 1787781, 3 (E.D. Cal. 2015).
26          As the superior court issued a reasoned denial, there has been a final judgment on the
27   merits for the purposes of claim preclusion. Gonzalez, 739 F.3d at 1231. The subsequent
28   unexplained denials by the California Court of Appeals and California Supreme Court are
                                                     8
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 9 of 16


 1   reasoned denials as they rest upon the same grounds as the superior court’s judgement. Ylst, 501
 2   U.S. at 803. It is also irrelevant that plaintiff would have been unable to obtain damages through
 3   his habeas petitions. Furnace, 838 F.3d at 1026.
 4               4. Claim Preclusion
 5            All three requirements set out in Furnace are thus satisfied and the claims raised in
 6   plaintiff’s previous state habeas petition have a preclusive effect on subsequent § 1983 actions.
 7   Furnace, 838 F.3d at 1023. Plaintiff’s due process claims are subject to res judicata and are
 8   barred from relitigation. Id. It will be recommended that the motion to dismiss be granted and
 9   that this action be dismissed.
10      II.      Statute of Limitations
11            Defendant argues that this action should be dismissed as it was not timely filed within the
12   statute of limitations. (ECF No. 21-1 at 18.) Plaintiff claims that during his federal habeas
13   proceedings the court previously applied statutory tolling for the period when his state habeas
14   actions were pending. (ECF No. 24 at 11.) Plaintiff argues this previous ruling should be binding
15   here. (Id.) Defendant disagrees on the ground that the statute of limitations for habeas petitions
16   is different from § 1983 actions. (ECF No. 28 at 5.)
17            A. Legal Standard
18            For actions under 42 U.S.C. § 1983, this court applies California’s “statute of limitations
19   for personal injury actions” as well as California’s law “regarding tolling, including equitable
20   tolling, except to the extent any of these laws is inconsistent with federal law.” Jones v. Blanas,
21   393 F.3d 918, 927 (9th Cir. 2004); see also Azer v. Connell, 306 F.3d 930, 935-36 (9th Cir.
22   2002). In California, the statute of limitations for personal injury actions is two years. See Cal.
23   Code Civ. Proc. § 335.1; Maldonado v. Harris, 370 F.3d 945, 954-55 (9th Cir. 2004).
24            This period is statutorily tolled for two years for a person who is “imprisoned on a
25   criminal charge, or in execution under the sentence of a criminal court for a term less than for
26   life.” See Cal. Code Civ. Proc. § 352.1(a); Johnson v. State of California, 207 F.3d 650, 654 (9th
27   Cir. 2000). Additionally, “the applicable statute of limitations must be tolled while a prisoner
28   completes the mandatory [administrative] exhaustion process.” Brown v. Valoff, 422 F.3d 926,
                                                    9
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 10 of 16


 1   943 (9th Cir. 2005). Because administrative exhaustion is statutorily required of prisoner civil
 2   rights complaints under the Prison Litigation Reform Act, see 42 U.S.C. § 1997e(a), this
 3   requirement provides a federal statutory basis to invoke the state's equitable tolling. See, e.g.,
 4   Johnson v. Rivera, 272 F.3d 519 (7th Cir. 2001).
 5          For equitably tolling to apply, three conditions must be met: “(1) defendant must have had
 6   timely notice of the claim; (2) defendant must not be prejudiced by being required to defend the
 7   otherwise barred claim; and (3) plaintiff's conduct must have been reasonable and in good faith.”
 8   Fink v. Shedler, 192 F.3d 911, 916 (9th Cir. 1999) (citation omitted); see also Lantzy v. Centex
 9   Homes, 31 Cal. 4th 363, 370 (2003) (“This court has applied equitable tolling in carefully
10   considered situations to prevent the unjust technical forfeiture of causes of action, where the
11   defendant would suffer no prejudice.”); But see Diggs v. Williams, No. CIV S-05-1168 DFL
12   GGH P, 2006 WL 1627887, at *3 (E.D. Cal. June 8, 2006) (“California courts have declined to
13   find equitable tolling in cases where the plaintiff's own conduct delayed the prosecution of his
14   previous action.”), rep. and reco. adopted, 2006 WL 2527949 (E.D. Cal. Aug. 31, 2006).
15   California courts have held that the defendant must be named in both claims for equitable tolling
16   to apply during the pendency of the first claim. Daviton v. Columbia/HCA Healthcare Corp, 241
17   F.3d 1131, 1138 (9th Cir. 2001); Apple Valley Unified Sch. Dist. v. Vavrinek, Trine, Day & Co.,
18   98 Cal. App. 4th 934, 954 (2002); Collier v. City of Pasadena, 142 Cal. App. 3d 917, 924 (1983).
19          “Although state law determines the length of the limitations period, ‘federal law
20   determines when a civil rights claim accrues.’” Azer, 306 F.3d at 936 (quoting Morales v. City of
21   Los Angeles, 214 F.3d 1151, 1153-54 (9th Cir. 2000)). A claim accrues under federal law when
22   “the plaintiff knows or has reason to know of the injury which is the basis of the action.”
23   TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999).
24          B. Analysis
25          Based on the SAC, the plaintiff’s due process claims accrued on April 19, 2014, when
26   plaintiff became aware of the actions which he alleges violated due process rights. (ECF No. 11
27   at 6.) Plaintiff filed the present action on August 22, 2019. (ECF No. 1.)
28   ////
                                                        10
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 11 of 16


 1          The court applies the two-year statute of limitations set by California’s personal injury
 2   statute of limitations. Jones, 393 F.3d at 927; Cal. Code Civ. Proc. § 335.1. As plaintiff is
 3   incarcerated on a term of life imprisonment (ECF No. 21-2 at 307), the statutory tolling
 4   requirements of Cal. Code Civ. Proc. § 352.1(a) do not apply. See Cal. Code Civ. Proc. §
 5   352.1(a); Johnson, 207 F.3d at 654. However, the statute of limitation was tolled while plaintiff’s
 6   administrative reviews were pending. Brown, 422 F.3d at 943. Plaintiff administrative appeals
 7   were exhausted, and thus this statutory tolling period ended, on December 15, 2014. (ECF No.
 8   21-2 at 40-41; See ECF No. 24 at 12.)
 9          Plaintiff appears to argue that equitable tolling should apply while his habeas petitions and
10   state civil rights complaints were pending in the state court.2 (ECF No. 24 at 12; See ECF No.
11   21-2 at 10, 105, 209.) For equitable tolling to apply, “defendant must have had timely notice of
12   the claim.” Fink, 192 F.3d 916. Defendant was not named in the plaintiff’s state habeas
13   petitions. (See ECF No. 21-2 at 10, 105, 209.) Defendant was also not named in the state civil
14   rights complaints filed by the plaintiff. Cox v. Beard, et al., 15-CVC-09354 (Super. Ct. Amador
15   Cnty. 2015). Thus, defendant did not have timely notice of the claim as he was not named in the
16   prior actions. Daviton, 241 F.3d at 1138. Given the lack of timely notice, equitable tolling does
17   not apply to the period when plaintiff’s habeas petitions and state civil rights claims were
18   pending. Fink, 192 F.3d 916.
19          Plaintiff also claims that, as it was determined during his federal habeas proceedings that
20   tolling applied while his state habeas was pending, res judicata requires that his claims be
21   considered tolled in the present action. (ECF No. 24 at 11.) In plaintiff’s federal habeas petition,
22   plaintiff’s claims were determined to be statutorily tolled during the pendency of his state habeas
23   petition. Cox v. Kernan, 2019 WL 2024596, *3-4 (E.D. Cal. 2019). However, those claims were
24
     2 Generally, the question of equitable tolling cannot be decided on a motion to dismiss because
25   the question is too fact-specific and requires examination of matters beyond documents that may
26   be judicially noticed. See Supermail Cargo, Inc. v. U.S., 68 F.3d 1204, 1206 (9th Cir. 1995);
     Cervantes v. City of San Diego, 5 F.3d 1273, 1276 (9th Cir. 1993). Here, however, plaintiff
27   asserts he is entitled to equitable tolling only on the basis of his series of habeas corpus and civil
     rights actions in state court. Because this court may take judicial notice of those proceedings and
28   has done so, they may be considered on a motion to dismiss.
                                                          11
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 12 of 16


 1   determined to be tolled pursuant to 28 U.S.C. § 2244(d)(2). Id. The tolling provisions provided
 2   in § 2244 related only to “an application for writ of habeas corpus by a person in custody
 3   pursuant to the judgment of a State court.” See 28 U.S.C. § 2244(d)(1). The statutory tolling
 4   provisions in § 2244 do not apply to the present case as it is a civil rights action brought under §
 5   1983. (See ECF No. 11 at 1.)
 6             Given the above, plaintiff claims were statutorily tolled until December 15, 2014. (ECF
 7   No. 21-2 at 40-41; See ECF No. 24 at 12.) At that time, they were no longer statutorily or
 8   equitably tolled. Plaintiff filed the present action on August 22, 2019. (ECF No. 1.) This is more
 9   than two years after the plaintiff’s claims were no longer tolled. As such, the present action was
10   filed outside the statute of limitations imposed by California law. Accordingly, plaintiff’s claims
11   should be barred as untimely. It will be recommended that the motion to dismiss be granted and
12   this action be dismissed.
13      III.      Sufficiency of Plaintiff’s Fourteenth Amendment Claims
14             Defendant argues that plaintiff does not have a protected interest in the outcome of the
15   April 19, 2014 RVR hearing and, as such, fails to allege a due process violation under the
16   Fourteenth Amendment. (ECF No. 21-1 at 20.) Defendant asserts that plaintiff cannot establish a
17   liberty interest as he is serving a term of life without parole and therefore the loss of good-time
18   credits will not alter the length of his sentence. (Id. at 21.) Plaintiff argues that he has a property
19   interest in his job and the benefits it provided. (ECF No. 24 at 14.) Plaintiff claims he lost this
20   job and its related privileges as a result of being found guilty at the RVR hearing. (Id.)
21             A. Legal Standard
22             “The Fourteenth Amendment’s Due Process Clause protects persons against deprivations
23   of life, liberty, or property; and those who seek to invoke its procedural protection must establish
24   that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (quotation
25   marks omitted). In order to state a cause of action for deprivation of procedural due process, a
26   plaintiff must first establish the existence of a liberty interest for which protection is sought. Id.
27             A state may “create liberty interests which are protected by the Due Process Clause.”
28   Sandin, 515 U.S. at 483-84. A prisoner has a liberty interest protected by the Due Process Clause
                                                     12
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 13 of 16


 1   only where the restraint “‘imposes atypical and significant hardship on the inmate in relation to
 2   the ordinary incidents of prison life.’” Keenan v. Hall, 83 F.3d 1083, 1088 (9th Cir. 1996)
 3   (quoting Sandin, 515 U.S. at 484). A plaintiff must assert a dramatic departure from the standard
 4   conditions of confinement before due process concerns are implicated. Sandin, 515 U.S. at 485-
 5   86; Keenan, 83 F.3d at 1088-89.
 6           B. Analysis
 7           Plaintiff has not stated a claim under the Fourteenth Amendment as he has not established
 8   the existence of a life, liberty, or property interest.
 9           Plaintiff is currently serving a sentence of life without the possibility of parole. (ECF No.
10   21-2 at 307.) Therefore, the loss of good time credits cannot be a restriction that would exceed
11   plaintiff’s sentence. Sandin, 515 U.S. at 484. The loss of good time credits also does not impose
12   any significant hardship on the plaintiff as it does not alter his sentence in any practical way. Id.
13   Thus, the loss of good time credits is not a sufficient interest to state a due process claim.
14           Plaintiff was also given ten days of confinement to his quarters as a result of the rules
15   violation. (ECF No. 11 at 9.) Placement in disciplinary segregation is not sufficient to create a
16   due process claim. See, e.g., Borcsok v. Early, 299 F. App’x 76, 78 (2nd Cir. 2008) (ninety-day
17   “confinement and loss of privileges did not rise to a liberty interest, warranting procedural due
18   process protection”); Williams v. Foote, No. CV 08-2838-CJC (JTL), 2009 WL 1520029, at *10
19   (C.D. Cal. May 28, 2009) (no protected liberty interest for 701 days stay in administrative
20   segregation); Rodgers v. Reynaga, No. CV 1-06-1083-JAT, 2009 WL 621130, at *2 (E.D. Cal.
21   Jan. 8, 2009) (retention in administrative segregation for five months was not an atypical and
22   significant hardship). According to the SAC, plaintiff was only subject to confinement to his cell,
23   not the more severe punishment of administrative segregation. (ECF No. 11 at 9.) Further, the
24   brief time plaintiff spent confined to his quarters is relevant to the conclusion that he does not
25   state a liberty interest. See Sandin, 515 U.S. at 486-87 (duration of the condition is a factor to be
26   considered); Holland v. Schuyler, No. 1:16-cv-1271-DAD-GSA-PC, 2017 WL 3601493, at *5
27   (E.D. Cal. Aug. 22, 2017) (plaintiff with spinal degeneration who was forced to sleep on a bad
28   mattress did not establish a liberty interest); Manzanillo v. Moulton, No. 13-cv-2174-JST (PR),
                                                        13
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 14 of 16


 1   2014 WL 4793780, at *12-13 (N.D. Cal. Sept. 25, 2014) (35-day stay in noisy psychiatric unit in
 2   which other inmates threw feces and urine not an atypical and significant hardship); Skinner v.
 3   Schriro, No. CV 06-1879-PHX-SMM, 2009 WL 10695438, at *1, (D. Ariz. July 10, 2009)
 4   (segregated housing that included loss of privileges, loss of electrical appliances, and stifling
 5   temperatures for 90 days not atypical and significant); Baker v. Walker, No. CIV S-08-1370 DAD
 6   P, 2008 WL 2705025, at *3 (E.D. Cal. July 9, 2008) (temporary loss of privileges not “a dramatic
 7   departure from the basic conditions” of prison life). Given this, plaintiff’s ten-day period
 8   confined to quarters does not establish a liberty interest sufficient to state a due process claim.
 9            Finally, plaintiff alleges he has a property interest in a job he was fired from as a result of
10   the RVR as well as his subsequent denial from another job. “The Due Process Clause of the
11   Fourteenth Amendment ‘does not create a property or liberty interest in prison employment.’”
12   Walker v. Gomez, 370 F.3d 969, 973 (9th Cir. 2004) (quoting Ingram v. Papalia, 804 F.2d 595,
13   596 (10th Cir.1986) (per curiam)) (citations omitted). Plaintiff’s loss of his job does not establish
14   a property or liberty interest. Id. For the same reasons, plaintiff also cannot claim a property or
15   liberty interest in a job for which he was being interviewed as there is no property or liberty
16   interest in prison employment. Walker, 370 F.3d at 973.
17            As such, plaintiff fails to establish the existence of a life, liberty, or property interest in his
18   SAC. Given the lack of life, liberty, or property interest, the plaintiff has not alleged sufficient
19   facts to state a due process claim under the Fourteenth Amendment. It will be recommended that
20   the motion to dismiss be granted as plaintiff’s complaint fails to state a claim.
21      IV.       Eleventh Amendment Bar
22            Defendant asserts that plaintiff’s claims against the defendant “in his official capacity” are
23   barred by the Eleventh Amendment. (ECF No. 21-1 at 23.)
24            A. Legal Standard
25            The Eleventh Amendment bars suits for money damages in federal court against state
26   officials in their official capacity. Aholelei v. Department of Public Safety, 488 F.3d 1144, 1147
27   (9th Cir. 2007). However, it does not bar claims brought against state officials in their personal
28   capacities. Hafer v. Melo, 502 U.S. 21, 30, 112 S. Ct. 358, 116 L. Ed. 2d 301 (1991); Porter v.
                                                     14
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 15 of 16


 1   Jones, 319 F.3d 483, 491 (9th Cir. 2003). "Personal-capacity suits . . . seek to impose individual
 2   liability upon a government officer for actions taken under color of state law." Hafer, 502 U.S. at
 3   25; Suever v. Connell, 579 F.3d 1047, 1060-61 (9th Cir. 2009). Additionally, it does not bar
 4   official capacity suit for prospective injunctive relief. Wolfson v. Brammer, 616 F.3d 1045,
 5   1065-66 (9th Cir. 2010).
 6          B. Analysis
 7          Plaintiff states in the SAC that “Defendant Allen is being sued here in his official and
 8   personal capacity.” (ECF No. 11 at 10.) Plaintiff also states he is seeking “compensatory and
 9   punitive damages.” (Id.)
10          As plaintiff only seeks monetary damages (ECF No. 11 at 10), to the extent plaintiff
11   brings claims against defendant in his official capacity, defendant is correct that these claims are
12   barred by the Eleventh Amendment. Aholelei, 488 F.3d at 1147. However, plaintiff’s claims
13   against defendant in his personal capacity are not barred. Hafer, 502 U.S. at 25; Shoshone-
14   Bannock Tribes, 42 F.3d at 1284.
15          Accordingly, it is recommended that defendant’s motion to dismiss plaintiff’s claims
16   against defendant in his official capacity be granted.
17                                       NO LEAVE TO AMEND
18          A pro se litigant must be given leave to amend his or her complaint, and some notice of its
19   deficiencies, unless it is absolutely clear that the deficiencies of the complaint could not be cured
20   by amendment. Cato v. U.S., 70 F.3d 1103, 1106 (9th Cir. 1995) (citing Noll v. Carlson, 809
21   F.2d 1446, 1448 (9th Cir. 1987). However, futile amendments should not be permitted. See, e.g.,
22   DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 188 (9th Cir. 1987), (quoting Klamath—Lake
23   Pharmaceutical Ass’n v. Klamath Medical Service Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983)).
24   If, after careful consideration, it is clear that a complaint cannot be cured by amendment, the court
25   may dismiss without leave to amend. Cato, 70 F.3d at 1005-06.
26          The court finds that granting plaintiff leave to amend would be futile because his claims
27   are barred by res judicata and the statute of limitations. As such it will be recommended that the
28   second amended complaint be dismissed without leave to amend.
                                                 15
     Case 2:19-cv-01637-JAM-DB Document 30 Filed 08/26/21 Page 16 of 16


 1                                                        CONCLUSION
 2             For the foregoing reasons, IT IS HEREBY RECOMMENDED that defendant Allen’s
 3   motion to dismiss (ECF No. 21) be granted and the second amended complaint be dismissed
 4   without leave to amend.
 5             These findings and recommendations will be submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty days
 7   after being served with these findings and recommendations, any party may file written
 8   objections with the court and serve a copy on all parties. The document should be captioned
 9   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the
10   objections shall be filed and served within seven days after service of the objections. The parties
11   are advised that failure to file objections within the specified time may result in waiver of the
12   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   Dated: August 25, 2021
14

15

16

17

18

19

20

21   DB:14
     DB:1/Orders/Prisoner/Civil.Rights/S/cox1637.mtd_fr
22

23

24

25

26

27

28
                                                              16
